              Case 2:20-cv-01924-SM Document 16 Filed 04/16/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    OMILIO CALDERON                                           CIVIL ACTION
    VERSUS                                                    NO. 20-1924
    DARREL VANNOY, WARDEN                                     SECTION “E” (5)




                                         ORDER

           Before the Court is a Report and Recommendation1 issued on March 4, 2021 by

Magistrate Judge Michael North, recommending Petitioner Omilio Calderon’s petition

for Writ of Habeas Corpus2 be dismissed with prejudice. Petitioner has not filed an

objection to the Report and Recommendation. Accordingly, the Court ADOPTS the

Report and Recommendation as its own and hereby DENIES Petitioner’s application for

relief.

           IT IS ORDERED that the above-captioned matter be DISMISSED WITH

PREJUDICE.


           New Orleans, Louisiana, this 16th day of April, 2021.


                      ________________________________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1   R. Doc. 15.
2   R. Doc. 3.
